Thayer, J.,
(charging jury.) The indictment which you have been trying is framed under a statute of the United States, which provides, in substance, that “ every person who makes or causes to be made any claim upon or against the government of the United States, * * * knowing such claim to be false, fictitious, or fraudulent, * * * shall be imprisoned at hard labor not less than one nor more than five years, or fined not less than one thousand nor more than five thousand dollars. ” Rev. St. U. S. § 5438. Under the testimony in the case, there is no doubt that the defendant made a demand or claim upon the government of the United States; such demand being for pay and bounty which she claimed to be due to her as the widow of a colored soldier by the name of TTirmn Route, said to have been-killed during the war, at Petersburg, Virginia. Nothing further need be said on that branch of the case.
I accordingly direct your attention at once to the important questions for your consideration. You will observe from the statute which I have, in substance, quoted, that the offense consists in making a claim on the government that is known to he either false, fictitious, or fraudulent. It is no offense under the-statute to make a claim upon the government for the payment of a. demand that is groundless or without merit, unless the person who makes it understands at the time it is made that it is a false, fictitious, or fraudulent demand, and therefore intends to defraud the government. In the present case, counsel for the government contend that the defendant, Chaney Route, knew full well that she had never *247been the wife of ITiram Boute, and consequently was not his widow; nevertheless, that she falsely pretended to have once been his wife and to be his widow, and in that character claimed pay and bounty from the government that was due to Hiram Boute at his death, to which, as she knew, she was not legally entitled. If the evidence in the case satisfies you beyond any reasonable doubt that such is the fact,—that is to say, if it satisfies you that she knew she had never been his wife, and was not his widow, and was not entitled to the pay and bounty in question, and that she made the claim in question, which has been produced, for pay and bounty,—then she is guilty as charged in the indictment, and you should so find. If she made a claim on the government for pay and bounty as the widow of Hiram Boute, knowing that she was not his widow, then the claim made was both false and fraudulent within the meaning of the statute,
The main question in this case which you must determino is whether the defendant was the widow of Hiram Boute. If she was the wife of Hiram Boute during his life-time, and remained his wife until his death, then the government has no case, and you should acquit the defendant. On the subject of the alleged marriage, I will say that in this state, whore the marriage is said to have taken place, and at the time it is alleged to have taken place, no ceremony was necessary, either before a minister or a civil magistrate, to constitute a valid marriage. If two persons of age to make a contract mutually agreed to become husband and wife at the time of the agreement, and not merely at some future day, and -thereafter cohabited together as husband and wife, such agreement and cohabitation constituted a valid marriage. Such is the law in the stale of Missouri, and in many other states. Dyer v. Brannock, 66 Mo. 391-423. The rale, as last stated, is especially applicable to a marriage between slaves,—such a marriage as is involved in the present case. Any sort of ceremony gone through with by such people, such as was customary among slaves, if intended as a marriage and followed by cohabitation, should be esteemed a valid marriage. By section 4705, Bev. St. IT. S., congress has recognized the rule of law with reference to marriages as herein stated by declaring what proof shall be deemed necessary to establish the fact of marriage as between colored people. So that, if you believe from the evidence that the defendant and Hiram Boute before his death mutually agreed to become husband and wife, and thereupon cohabited together as such for any considerable period of timo, and that children were bom of such alliance, then you should acquit the defendanf. Furthermore, gentlemen, I will say that, although you may be of the opinion that no marriage between the parties has been shown that will satisfy the rule before stated, yet, if you believe that this defendant, (who seems to be an ignorant colored woman,) by reason of any cohabitation or alliance between her and Hiram Boute, in good faith supposed that she had been the wife of Hiram and was his widow, and was entitled to the pay and bounty due to him at his death, then you ought to acquit her. A person is, of course, presumed to know the law, and is therefore presumed to know whether a particular act or series of acts constitutes a *248valid marriage; but persons may make mistakes as to the law, and, in a case of this sort, if defendant did make a mistake as to the legal relation, existing between herself and Hiram Boute, and made the claim in question honestly, then the requisite criminal intent is wanting to support the offense laid in this indictment, and you should acquit on that ground. You can take the case.